PETERSON SULLIVAN PLLC CERTIFIED PUBLIC ACCOUNTANTS Tel 206.382.7777 ● Fax 206.382.7700 , SUITE 2300 http://www.pscpa.com SEATTLE, WASHINGTON 98101 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the inclusion in the Registration Statement on Form S-1/A of Aurora Gold Corporation of our audit report, dated April15, 2007, on our audit of the consolidated balance sheets as of December31, 2006 and 2005, and the related consolidated statements of operations, stockholders' equity (deficiency) and comprehensive income (loss), and cash flows for the years then ended, and for the period from October10, 1995 (date of inception) to December31, 2006. Our report, dated April15, 2007, contains an explanatory paragraph that states that Aurora Gold Corporation has not been able to generate any operating revenues or positive cash flows from operations to date and has an accumulated deficit of $9,911,865.These conditions raise substantial doubt about Aurora Gold Corporation's ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. We also consent to the reference to our firm under the heading "Experts" in the Registration Statement on Form S-1/A. /S/ PETERSON SULLIVAN PLLC February14, Seattle, Washington
